Citation Nr: 1607785	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-43 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to special monthly compensation by reason of being housebound.  


REPRESENTATION

Veteran represented by:   Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1961 to September 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  


FINDING OF FACT

According to the Social Security Administration, the Veteran died in December 2015, before a decision by the Board was promulgated on the appeal.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim of entitlement to special monthly compensation by reason of being housebound at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

According to the records of the Social Security Administration, a Federal agency, the Veteran died in December 2015, before the Board promulgated a decision on the appeal.  In the absence of evidence to the contrary, a finding of fact of death made by another Federal agency will be accepted as proof of death.  38 C.F.R. § 3.211(g).  As there is no evidence to the contrary, the Board accepts the finding by the Social Security Administration as proof of the Veteran's death during the pendency of the appeal and before the Board promulgated a decision on the appeal of the claim of entitlement to special monthly compensation by reason of being housebound.  


As the Veteran died during the pendency of the appeal, as a matter of law the appeal does not survive his death, and the appeal of the claim must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015). 

The Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015).


ORDER

The appeal of the claim of entitlement to special monthly compensation by reason of being housebound is dismissed.  



		
George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


